      Case 1:19-cr-00789-PGG Document 494
                                      461 Filed 08/17/21
                                                07/23/21 Page 1 of 1




                           PARKER AND CARMODY, LLP
                                  ATTORNEYS AT LAW
                                  30 EAST 33RD STREET
                                       6TH FLOOR
                                  NEW YORK, N.Y. 10016

DANIEL S. PARKER                                                          TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                           FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                      Email: DanielParker @aol.com


                                                     July 23, 2021
By ECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                     Dated: August 17, 2021
                             Re: United States v. Tara Rose
                                     19 Cr 789 (PGG)

Dear Judge Gardephe:

        We represent Tara Rose, the defendant in the above-captioned matter.

        We write requesting that the Court re-authorize, Katherine Carter, mitigation
specialist to submit interim vouchers in this case. Ms. Carter has previously been
authorized to provide expert services on behalf of the defendant and has already spent
numerous hours doing so.

        If the foregoing meets with the Court’s approval, then we respectfully request,
that the Court “So Order” this letter.

        Thank you for your consideration in this matter.

                                                     Very truly yours,


                                                     Daniel S. Parker
                                                     Christina S. Cooper
                                                     Attorneys for Tara Rose
